DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the Pre-Brief conference request filed on 10/16/2020, wherein on the 12/01/2020, the Pre-Appeal Conference decision was to open a new office in response to applicant’s filing on 10/16/2020.  Claims 1-15 are currently pending with claim 11 withdrawn by the applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusakawa (US Pub 20150231770).

Regarding Claim 1, Kusakawa discloses a rotary impact tool (1-Fig. 1) comprising: 
a motor (4-Fig. 1); 
an impact mechanism (6-Fig. 1) including: 
a hammer (14-Fig. 1) configured to rotate by a rotational force of the motor (paragraph [0003]); 
an anvil (15-Fig. 1) configured to rotate by receiving a rotational force of the hammer (paragraph [0003]); and 
a mounting portion (19-Fig. 1) configured to attach a tool bit to the anvil (paragraph [0061]), 
the impact mechanism being configured such that, in response to application of a torque equal to or greater than a specified value to the anvil, the hammer is detached from the anvil to rotate idle and to then apply an impact to the anvil in a rotational direction of the hammer (paragraph [0010]);
an impact detector (paragraph [0009], an impact detection unit) configured to detect the impact applied to the anvil by the hammer (paragraph [0011]); 
a controller (31-Fig. 2) including a constant duty ratio control circuit (Fig. 2 and paragraphs [0092-0093], portion of control circuit 31 which interacts with trigger 21 to set a duty ratio) and a constant rotation speed control circuit (Fig. 2 and paragraphs [0034-0035], portion of control circuit 31 which compares the fluctuation width detected by the fluctuation width detection unit), the constant duty ratio control circuit being configured to open-loop control the motor ( the control of the motor by the CPU is based on the pulled amount of the trigger 21a, which is basically an open control of the motor, wherein the duty ratio of the PWM signal is set according to the trigger pull amount and duty ratio increase as the rpms of the motor increase, paragraphs [0090-0092], additionally, applicant’s specification, paragraph [0051] disclose that the tool is operated by a variable resistance trigger, paragraph [0074] and Fig. 5 discloses that the motor starts at zero rpms and is accelerated to 19000 rpms and the duty ratio of the PWM signal is gradually increased so that the rotational speed of the motor 4 gradually increases; the office has made the following interpretation that as the rpms of the motor increase from zero to 19000, which is attributed to the trigger being fully pulled, which results in an increase of the duty ratio of the PWM signal (the change in duty cycle from zero to 19000 rpms), until 19000 rpms is reached and the duty ratio of the PWM signal becomes constant due to a constant rpm of the motor as disclosed by Kusakawa above) by a pulse width modulation signal having a constant duty ratio in response to start of the motor (paragraph [0092], duty ratio is set by trigger pull amount and Fig. 2, all three phase motors are operated by a pulse width modulation signal), and the constant rotation speed control circuit being configured to control the motor so that a rotational speed of the motor approaches a constant rotational speed in response to detection of the impact by the impact detector (Fig. 3 and paragraphs [0034-0035], the fluctuation of the rotation number in a controlled width during impacting operations is interpreted as being capable of a speed control of the motor while approaching a constant rotational speed during a series of impacts; additionally, applicant’s Fig. 5 and paragraph [0075], motor speed fluctuates about a target speed, wherein Kusakawa Fig. 2 shows a similar motor speed fluctuations during impacting operations).

Regarding Claim 2, Kusakawa discloses wherein the constant rotation speed control circuit is configured to continue to control the motor until a driving stop condition (paragraph [0018], a fluctuation width equal to or greater than a fluctuation width threshold value) of the motor is satisfied, the driving stop condition being a condition in which the motor should be stopped (paragraph [0018], to stop the driving of the motor).

Regarding Claim 3, Kusakawa discloses wherein the constant duty ratio control circuit is configured to control the motor (paragraph [0092], trigger pull amount is capable of controlling the motor), alternatively to the constant rotation speed control circuit, in response to no detection of the impact by the impact detector after the constant rotation speed control circuit starts controlling the motor (paragraphs [0092-0093]).

Regarding Claim 4, Kusakawa discloses wherein the controller includes a determiner (paragraph [0230] and Fig. 12, portion of CPU 41 performing motor control process) configured to determine whether the rotational speed of the motor can be maintained at the constant rotational speed by the constant rotation speed (Fig. 12, S810-S840 and paragraphs [0230-0235] rpm of the motor is adjusted by CPU 41 in response to detected fluctuation width).

Regarding Claim 12, Kusakawa discloses a proportional integral controller (paragraph [0009], portion of control circuit 31 connected to the fluctuation width detection unit) configured (i) to perform proportional and integral operation on a deviation between a target rotational speed and the rotational speed of the motor (paragraph [0018], detection of the fluctuation width), thereby (ii) to calculate a control variable for controlling the rotational speed of the motor to achieve the target rotational speed (paragraph [0018], control unit reduces rotation number in response to detected fluctuation width).

Regarding Claim 13, Kusakawa discloses a rotation sensor (50-Fig. 2) provided in the motor and configured to generate a rotation detection signal (paragraph [0085]), wherein the controller is coupled to the rotation sensor so as to detect a rotational speed of the motor based on the rotation detection signal (paragraph [0085]).

Regarding Claim 14, Kusakawa discloses wherein the rotation speed of the motor during open-loop control varies in accordance with a load applied to the motor (paragraph [0111]).

Regarding Claim 15, Kusakawa discloses wherein the constant rotation speed control circuit is configured to feedback control the motor so that the rotational speed of the motor approaches the constant rotational speed (paragraph [0222]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakawa (US Pub 20150231770) as applied to claim 4 above, and further in view of Ito (US Pub 20030090227).

Regarding Claim 5, Kusakawa disclose a controller in the parent claim.
However, Kusakawa fails to expressly disclose wherein the controller is configured to perform notification operation and/or stop operation, in response to determination by the determiner that the rotational speed of the motor cannot be maintained at the constant rotational speed, the controller is configured to notify a user of the rotary impact tool in the notification operation that the rotational speed of the motor cannot be maintained at the constant rotational speed, and the controller is configured to stop the motor in the stop operation.
(Fig. 2, #19 is a notification and end is a stop operation), in response to determination by the determiner that the rotational speed of the motor cannot be maintained at the constant rotational speed (paragraph [0091]; it is noted that torque is a function of current load on the motor and rotation speed is a function of current draw), the controller is configured to notify a user of the rotary impact tool in the notification operation that the rotational speed of the motor cannot be maintained at the constant rotational speed (paragraph [0091], display screen displays function #19), and the controller is configured to stop the motor in the stop operation (Fig. 2, end after #19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the controller of Kusakawa, to have a notification system to make an operator aware of certain tool operations, as taught by Ito, so to a implement a notification system to make an operator of the tool aware if the tool is operating outside of designated torque parameters in order to prevent damage to the tool and/or workpiece.

Regarding Claim 6, Kusakawa and as modified by Ito in the parent claim, Ito further teaches wherein the constant rotation speed control circuit is configured to set a variable duty ratio for controlling the conduction current so as to maintain the rotational speed of the motor at the constant rotational speed (paragraph [0055], speed control mode manipulates the current to maintain a set speed limit, but indicates that a constant speed may not be achieved due motor load).

Regarding Claim 7, Kusakawa and as modified by Ito in the parent claim, Ito further teaches wherein the determiner is configured to determine that the rotational speed of the motor cannot be maintained at the constant rotational speed when the variable duty ratio is equal to or greater than a preset set value (#11-Fig. 2, and Column 8, lines 13-23).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kusakawa (US Pub 20150231770) as applied to claim 1 above, and further in view of Matsunaga (US Pub 20110315417).

Regarding Claim 8, Kusakawa discloses a rotary impact tool in the parent claim.
However, Kusakawa fails expressly disclose a setting portion configured to switchably set a rotation speed mode of the motor to one of rotation speed modes including high speed mode and low speed mode.
Matsunaga teaches a setting portion (48-Fig. 2) configured to switchably set a rotation speed mode of the motor to one of rotation speed modes including high speed mode and low speed mode (paragraph [0047], the control circuit 46 is capable of setting the speed of the motor 20, which is further capable of being a low or high speed, based on a signal from the speed adjusting mechanism 48).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the control circuit of Kusakawa, to have incorporated the speed adjustment mechanism of Matsunaga, so to 

Regarding Claim 9, Kusakawa and as modified by Matsunaga in the parent claim, Kusakawa discloses the constant duty ratio control circuit is configured to set the constant duty ratio, and Matsunaga teaches the constant duty ratio control circuit is configured to set the constant duty ratio constant duty ratio in accordance with the rotation speed mode that is set via the setting portion (paragraph [0047] and Fig. 2, mechanism 48 interacts with circuit 48 to set the speed of a three phase motor).

Regarding Claim 10, Kusakawa and as modified by Matsunaga in the parent claim, Kusakawa discloses wherein the constant rotation speed control circuit is configured to control the motor (Fig. 7 and paragraph [0153]), alternatively to the constant duty ratio control circuit, in response to a value of the constant duty ratio equal to or lower than a preset threshold being set (S310-S330-Fig. 7 and paragraphs [0153-0157]).

Response to Arguments
Applicant’s arguments, see 112 rejection on page 1, filed 10/16/2020, with respect to claims 1, 3, 8, 10, 12 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112b rejections of claims 1, 3, 8, 10, 12 and 15 has been withdrawn. 



Applicant’s arguments, see claim objections on page 7, filed 08/12/2020, with respect to objection to claim 14 have been fully considered and are persuasive.  The objection of claim 14 has been withdrawn. 

Applicant’s arguments with respect to the U.S.C. 103 rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        04/20/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731